Case 6:20-cv-00410-WWB-GJK Document 13 Filed 03/13/20 Page 1 of 2 PageID 180



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

    MICHAEL DALEIDEN, SEAN RANDALL,
    STEVEN SACK, PEDRO POVEDA,
    CHRISTOPHER CARVER, RICHARD
    JOSWICK, JUSTIN SCOTT and LYNN
    FRAZEL,

           Plaintiffs,

    v.                                                               Case No: 6:20-cv-410-Orl-78GJK

    RED LAMBDA, INC., BAHRAM
    YUSEFZADEH, SAAD AL BARRAK and
    LEWIS DUNCAN,

           Defendants.


                                                    ORDER 1

           This Fair Labor Standards Act case is before the Court on the parties’ Joint Motion

    for Referral to a Magistrate Judge for Mediation and for a Stay of Proceedings for Sixty

    Days (Doc. 12).

           The request for referral of the case to a magistrate settlement judge is GRANTED.

    The Clerk shall refer this case to the magistrate judge next in line who is not already

    assigned to this matter to conduct a magistrate judge settlement conference.

           In deciding whether to grant a stay the district court must balance the possible

    harm resulting from the delay against the possibility that the case will settle thereby

    eliminating the need for additional labor. Simpson v. Specialty Retail Concepts, Inc., 121

    F.R.D. 261, 263 (M.D.N.C. Aug. 15, 1988); see also Koock v. Sugar & Felsenthal, LLP,

    No. 8:09-cv-609-T-17EAJ, 2009 WL 2579307, at *2 (M.D. Fla. Aug. 19, 2009). The party


           1   The undersigned is temporarily handling this matter for Judge Kelly.
Case 6:20-cv-00410-WWB-GJK Document 13 Filed 03/13/20 Page 2 of 2 PageID 181



    seeking the stay has the burden of showing good cause and reasonableness. Holsapple

    v. Strong Indus., Case No. 2:12-cv-355-UA-SPC, 2012 U.S. Dist. LEXIS 128009, at *2

    (M.D. Fla. Sept. 10, 2012).

           While the parties’ desire to engage in early settlement negotiations is encouraging

    the Court has no idea what the probabilities of success are. Consequently, the motion for

    stay is DENIED. If the parties want to minimize the expenditure of attorney’s fees and

    costs while they attempt to compromise and settle this dispute, then their lawyers know

    what to do (or not do).

           DONE and ORDERED in Orlando, Florida on March 13, 2020.




    Copies furnished to:

           Counsel of Record
           Unrepresented Parties




                                               -2-
